                 Case 2:18-cv-01773-RSM Document 50 Filed 09/29/20 Page 1 of 3



 1                                                THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9   JAMES GINZKEY, RICHARD                          Case No.: 2:18-cv-01773-RSM
10   FITZGERALD, CHARLES CERF, BARRY
     DONNER, and on behalf of the class members      NOTICE OF CHANGE OF ADDRESS
11   described below,

12                   Plaintiffs,
13          v.
14
     NATIONAL SECURITIES CORPORATION,
15   a Washington Corporation,

16                   Defendant.
17
     TO:             All Parties
18
     AND TO:         Their Counsel of Record
19
     AND TO:         The Clerk of the Court
20

21          PLEASE TAKE NOTICE that effective immediately the undersigned counsel’s address has

22   changed to the following:

23          BAKER & HOSTETLER LLP

24          Douglas W. Greene, WSBA #22844
            James R. Morrison, WSBA #43043
25          999 Third Avenue, Suite 3900
            Seattle, WA 98104-4076
26

27
      NOTICE OF CHANGE OF ADDRESS                      -1-        BAKER & HOSTETLER LLP
      (Case No.: 2:18-CV-1773)                                    999 Third Avenue, Suite 3900
                                                                  Seattle, WA 98104-4076
                                                                  Telephone: (206) 332-1380
              Case 2:18-cv-01773-RSM Document 50 Filed 09/29/20 Page 2 of 3



 1          Please note that the undersigned counsel’s telephone and facsimile numbers will remain
 2   the same: telephone (206) 332-1380 and facsimile (206) 624-7317.
 3

 4   DATED: September 29th, 2020

 5                                            By: s/ James R. Morrison
                                                    Douglas W. Greene, WSBA #22844
 6                                                  James R. Morrison, WSBA #43043
 7                                                  BAKER & HOSTETLER
                                                    999 Third Avenue, Suite 3900
 8                                                  Seattle, Washington 98104
                                                    Tel: (206) 332-1380
 9                                                  Fax: (206) 624-7317
                                                    Email: dgreene@bakerlaw.com
10                                                  Email: jmorrison@bakerlaw.com
11
                                                   Counsel for Defendant
12                                                 National Securities Corporation

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
      NOTICE OF CHANGE OF ADDRESS                       -2-        BAKER & HOSTETLER LLP
      (Case No.: 2:18-CV-1773)                                     999 Third Avenue, Suite 3900
                                                                   Seattle, WA 98104-4076
                                                                   Telephone: (206) 332-1380
             Case 2:18-cv-01773-RSM Document 50 Filed 09/29/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE

 2         I hereby certify that a true and correct copy of the foregoing document was served via

 3   CM/ECF upon the following:

 4

 5   David P. Neuman
 6   Israels Neuman PLC
     10900 NE 8th Street, Suite 100
 7   PMB #155
     Bellevue, Washington 98004
 8   Tel: (206) 795-5798
     Email: dave@israelsneuman.com
 9

10   Alexander N. Loftus
     Joseph Wojciechowski
11   Stoltmann Law Offices
     233 S. Wacker, 84th Floor
12   Chicago, IL 60606
     Tel: (312) 332-4200
13
     Email: alex@stoltlaw.com
14   joe@stoltlaw.com

15   Joshua B. Kons, Esq.
     Law Offices of Joshua B. Kons, LLC
16   939 West North Avenue, Suite 750
     Chicago, IL 60642
17
     Tel: (312) 757-2272
18   joshuakons@konslaw.com

19   Attorneys for Plaintiffs
20
           DATED this 29th day of September, 2020 at Normandy Park, Washington.
21

22                                            s/ Jennifer Hickman
                                              Jennifer Hickman
23

24

25

26

27
     NOTICE OF CHANGE OF ADDRESS                       -3-          BAKER & HOSTETLER LLP
     (Case No.: 2:18-CV-1773)                                       999 Third Avenue, Suite 3900
                                                                    Seattle, WA 98104-4076
                                                                    Telephone: (206) 332-1380
